t c memo united_states tax_court thomas c johnson petitioner v commissioner of internal revenue respondent docket no 3028-02l filed date p filed a petition for judicial review pursuant to sec_6320 and sec_6330 i r c in response to a determination by r to leave in place a filed notice_of_federal_tax_lien for the and years held because p is not entitled to dispute his underlying tax_liabilities for and p does not dispute his underlying liability for and the record does not establish any abuse_of_discretion by r r’s determination to proceed with collection action is sustained thomas c johnson pro_se horace crump for respondent memorandum findings_of_fact and opinion wherry judge this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection as so determined findings_of_fact on date respondent issued to petitioner separate notices of deficiency for the and tax years the notices reflected deficiencies of dollar_figure and dollar_figure for and respectively the adjustments were based for both years on disallowance of exemptions claimed by petitioner for his two children and for on disallowance of the earned_income_credit and a change in filing_status from head_of_household to single petitioner and his wife the children’s mother had separated in petitioner received these notices but did not file a petition for redetermination with the tax_court petitioner was diagnosed with end stage renal disease in august of and subsequently began kidney dialysis treatment unless otherwise indicated section references are to the internal_revenue_code as amended a statutory_notice_of_deficiency for that had previously been issued to petitioner on date was returned to respondent unclaimed and is not germane to this proceeding during the period surrounding his marital separation and the onset of his illness petitioner found it difficult to cope with his financial affairs he did not file federal_income_tax returns for or petitioner then filed his return which was posted at the internal_revenue_service center on date the return reported a tax_liability that was not fully paid either by withholdings or by any payment submitted with the return respondent made no adjustments to petitioner’s reporting and accepted the return as filed following assessments of petitioner’s tax_liabilities for and respondent on or about date filed a notice_of_federal_tax_lien with the judge of probate in mobile county alabama the notice of lien reflected a total unpaid balance of dollar_figure comprising dollar_figure for dollar_figure for and dollar_figure for then on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding the just-described lien respondent on date received from petitioner a form request for a collection_due_process_hearing with the following explanation of his disagreement with the lien and is sic not correct would like to explain at the hearing or over the phone appeals officer daniel l shirah mr shirah thereafter sent petitioner a letter dated date scheduling the requested conference a telephone conference between petitioner and mr shirah was conducted on date during the conference there ensued some discussion of collection alternatives among other things and after the conference mr shirah sent to petitioner for his completion form_656 offer_in_compromise and form 433-a collection information statement for wage earners and self- employed individuals petitioner began filling out the documents but never submitted completed forms to respondent on date respondent issued to petitioner the notice_of_determination concerning collection action s under sec_6320 and or sustaining proposed collection action petitioner on date filed with the tax_court an imperfect petition challenging the notice the petition reflected that petitioner wished to have his case heard for two reasons ie he was experiencing hardship due to the disability of end stage renal disease and he had now found proof that his liability was too great petitioner then filed an amended petition on date consisting of handwritten pages explaining his circumstances he indicated therein that the tax years involved were we note that the notice_of_determination refers in apparent error to levy rather than lien action through and concluded the amended petition with the following statement i also feel that my actual tax bill should be possible reasonable penalties reasonable penalties reasonable penalties reasonable penalties dollar_figure i beg the court to have mercy on me and waive this my entire tax bill and remove the lein sic on my credit record i’m sorry and plan to never again let this happen reproduced without certain handwritten punctuating or graphical markings at the time the petition and the amended petition were filed petitioner resided in the state of alabama on date respondent moved to dismiss for lack of jurisdiction and to strike insofar as the case related to and on the ground that no determination concerning collection action s had been made for those years this motion was granted and respondent thereafter answered the petition as it related to and on date respondent filed a motion for summary_judgment which was calendared for hearing at the court’s date mobile alabama trial session both parties appeared and were heard and the motion for summary_judgment was taken under advisement however because the court at that time also advised that it appeared unlikely that the motion would be granted in its entirety the parties proceeded to try the case on the merits in these circumstances the court shall now deny respondent’s motion for summary_judgment as moot i collection actions--general rules opinion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or depending upon the circumstances a u s district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii challenges to underlying liabilities as indicated in the above quotation of sec_6330 challenges to the underlying tax_liability may be raised only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability a and with respect to and petitioner conceded to mr shirah during his appeals_office hearing that he had received the notices of deficiency issued by respondent thus regardless of the validity of the arguments submitted by petitioner in his petition and amended petition concerning the adjustments made by respondent to his and returns he is precluded from raising those disputes in this proceeding the court concludes that petitioner may not challenge his underlying tax_liabilities for and b with respect to the year the unpaid balance of dollar_figure is based on the tax_liability self-reported by petitioner on his filed return petitioner in his amended petition indicated that he believed his liability for should be dollar_figure at trial however petitioner explained that he had just rounded the figure in preparing the amended petition and did agree to the dollar_figure amount therefore while sec_6330 does not preclude taxpayers from challenging self- reported liabilities montgomery v commissioner t c ___ ___ slip op pincite it is clear that petitioner does not propose to do so here iii review for abuse_of_discretion in light of our conclusions supra regarding challenges to the underlying liabilities disposition of this case rests upon whether the record reflects an abuse_of_discretion on the part of respondent in determining to proceed with collection efforts in the form of a filed lien action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 the court considers whether the commissioner committed an abuse_of_discretion in rejecting a taxpayer’s position with respect to any relevant issues including those items enumerated in sec_6330 ie spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives here petitioner apparently expressed interest in an offer_in_compromise sec_7122 as pertinent here authorizes the secretary to compromise any civil case arising under the internal revenue laws regulations promulgated under sec_7122 set forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third listed ground a compromise may be entered to promote effective tax_administration where a collection of the full liability would cause economic hardship or b exceptional circumstances exist such that collection of the full liability would undermine sec_301_7122-1 proced admin regs contains an effective date provision stating that the section applies to offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs previous temporary regulations by their terms apply to offers in compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date because the final and temporary regulations do not differ materially in substance in any way relevant here and for purposes of simplicity and convenience the final regulations will be cited we further note that temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir public confidence that the tax laws are being administered in a fair and equitable manner and compromise will not undermine compliance by taxpayers with the tax laws sec_301 b proced admin regs to enable the commissioner to evaluate a taxpayer’s qualification for an offer_in_compromise and particularly in the face of allegations of economic hardship the taxpayer must submit complete financial data petitioner however has admitted that he never supplied a completed form_656 or 433-a to respondent hence although the court is sympathetic to the economic difficulties brought on by petitioner’s marital separation and medical_condition it cannot be said that respondent acted arbitrarily or capriciously in determining to leave in place the filed lien when petitioner submitted no offer_in_compromise or documentation of his financial circumstances petitioner at trial communicated an interest in pursuing an offer_in_compromise on a prospective basis and the court would encourage these efforts nonetheless as of the date date of the notice_of_determination the record does not reveal any abuse_of_discretion on the part of respondent we shall sustain respondent’s collection efforts in the form of a filed federal_tax_lien to reflect the foregoing an appropriate order denying respondent’s motion for summary_judgment and decision for respondent will be entered
